This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2012).

                                STATE OF MINNESOTA
                                IN COURT OF APPEALS
                                      A14-0158

           In the Matter of the Welfare of the Child of: J. S. and M. S., Parents.

                                    Filed July 14, 2014
                                         Affirmed
                                     Schellhas, Judge

                               Waseca County District Court
                                 File No. 81-JV-13-576

Benjamin M. Cass, Smith, Tollefson, Rahrick & Cass, Owatonna, Minnesota (for
appellant M.S.)

Paul Dressler, Waseca County Attorney, Rachel V. Cornelius, Assistant County
Attorney, Waseca, Minnesota (for respondent Waseca County Department of Human
Services)

David R. Borchardt, Owatonna, Minnesota (for respondent J.S.)

Renae Streich, West Concord, Minnesota (guardian ad litem)

       Considered and decided by Connolly, Presiding Judge; Peterson, Judge; and

Schellhas, Judge.

                         UNPUBLISHED OPINION

SCHELLHAS, Judge

       Appellant-father challenges the termination of his parental rights to J.A.S., arguing

that the district court abused its discretion by determining that (1) he is palpably unfit to

parent J.A.S., (2) the county made reasonable efforts to reunify him with J.A.S., and

(3) termination of his parental rights serves the best interests of J.A.S. We affirm.
                                         FACTS

       J.S. gave birth to J.A.S. on July 11, 2013, and respondent Waseca County

Department of Human Services (WCDHS) filed a petition for termination of parental

rights (TPR) against J.S. and appellant-father M.S. on July 12. Thereafter, M.S.

repeatedly changed his mind about whether he wanted to voluntarily terminate his

parental rights to J.A.S. or parent J.A.S. When J.A.S. was born, M.S. expressed interest in

voluntarily terminating his parental rights. In August, he communicated that he wanted to

parent J.A.S. In October, he communicated that he wanted to voluntarily terminate his

parental rights. At a hearing in early November, he communicated that he wanted to

parent J.A.S.

       The trial on the TPR petition commenced on November 25, 2013, and ended in

December. The trial testimony reveals that WCDHS, specifically Child Protection

Specialist Ronda Morehead, became involved with J.S. during her pregnancy because of

her involuntary transfer of custody or termination of parental rights to a previous child.

M.S. concealed from WCDHS the fact that he had voluntarily terminated his parental

rights to a child in 2002.

       Before the birth of J.A.S., J.S. and M.S. told Morehead that they planned to marry

and raise their child. Morehead helped J.S. and M.S. create a plan to overcome the

statutory presumption that J.S. is palpably unfit. The plan called for the expectant parents

to complete a “Baby Think It Over” doll parenting simulation, chemical-use evaluations,

and psychological evaluations. Sue Jewison, a registered nurse who worked for Waseca

County Public Health, administered the “Baby Think It Over” doll parenting simulation.


                                             2
The doll simulates scenarios based on real babies, including feeding and changing

diapers. In May 2013, while J.S. and M.S. had possession of the doll for simulation,

someone pressed the emergency stop button after less than two hours, before the

scheduled end of the simulation. In June, while in possession of a different doll for

simulation, the emergency stop button was pressed after about eight hours, before the

scheduled end of the simulation. Jewison found nothing mechanically wrong with either

doll. Jewison testified that pressing the emergency stop button “has to be purposeful and

not accidental” because it requires using a straightened paper clip to press the button.

       In June 2013, Barbara Carlson, a licensed professional clinical counselor and

licensed drug and alcohol counselor employed by Associated Psychological Services,

performed chemical-use and psychological evaluations of M.S. The evaluations revealed

that M.S. has an IQ of 80, placing him in the “low average or borderline range of

intellectual functioning,” and that M.S. “showed characteristics of someone that has

dependency needs.” In her written evaluation, Carlson explained that a person with

dependent traits “may seek relationships in which he can lean on others for security and

affection.” Based on the evaluations, Carlson recommended that M.S. participate in

“therapy to address issues related to dependency, emotional management, self-worth and

self-esteem.” She also recommended “a program of anger management and/or domestic

violence counseling.”

       Based on the doll-simulation results and the chemical-use and psychological

evaluations, Morehead and her supervisor determined that the baby would not be safe in

the care of J.S. and M.S. The parents agreed to voluntarily terminate their rights to their


                                             3
child at birth. But, in August, M.S. expressed his desire to parent J.A.S., and Morehead

scheduled a parenting evaluation and created a plan on how M.S. could progress. The

plan’s major goals included M.S.’s attendance in therapy and cessation of residence with

J.S. The plan provided M.S. supervised parenting time with J.A.S. four times per week

for at least an hour, with two of the four parenting times to include parenting education

with Katie Hougas, an in-home family-based services worker at the South Central Human

Relations Center. The plan also included extended visits with J.A.S. under the

supervision of M.S.’s parents. Carlson completed a parenting evaluation in early

September and concluded that M.S. could not successfully parent J.A.S. without making

changes that included not living with or dating J.S. and learning how to care for a child.

Carlson questioned the sufficiency of M.S.’s progress in learning how to care for a child.

In September, by agreement of the parties, the district court extended the timeframe for

trial 60 days to allow M.S. additional time to work on his case plan and establish

parenting with J.A.S.

       M.S.’s mother supervised the first extended visit over a weekend in September and

thought the visit went “quite well.” But, when confronted with a possible three-to-four-

week follow-up visit, she thought about her medical problems and did not think she

would be able to supervise the visit. She called M.S. and persuaded him to voluntarily

terminate his parental rights.

       On October 2, 2013, M.S. left Morehead a voicemail stating he wished to

voluntarily terminate his parental rights and not go through with a longer extended visit.

Morehead spoke with M.S. and J.S. about their plans. They expressed that they wanted to


                                            4
decrease parenting time and discontinue parenting education, and M.S. asked whether he

needed to attend his first therapy session. Morehead explained that that was M.S.’s

decision. On November 4, at a hearing before the district court, M.S. communicated that

he wanted to parent J.A.S. and wished to proceed to trial. Morehead and M.S. agreed on a

new reunification plan, and M.S. reengaged in services that included therapy, parenting

education, and a goal to live separately from J.S.

       Both M.S. and his mother concealed from Morehead that M.S. voluntarily

terminated his parental rights to a previous child in October 2002. M.S. testified that,

when asked whether he had any other children, he said no because he did not think it

mattered. His mother testified that she did not disclose M.S.’s other child because she did

not think the child “was pertinent.”

       Many witnesses discussed M.S.’s overall progress toward being able to parent

J.A.S. Morehead noted that M.S.’s IQ was not low enough to get special treatment in

parenting education and that the extended visit was no longer available to M.S. due to his

mother’s health concerns that led to multiple surgeries. Morehead supervised multiple

visits between July and November 2013 and noted that M.S. had trouble picking up on

J.A.S.’s cues. For example, M.S. continued to cradle J.A.S. even though J.A.S. clearly

did not enjoy this position. Morehead suggested multiple times to M.S. that he adjust his

behavior, but M.S. repeated the same behavior. Morehead expressed concern about

M.S.’s failure to follow the plan recommendations, as demonstrated by his frequent

changes of heart about parenting J.A.S., his failure to live independently from J.S., and




                                             5
his lack of participation in therapy. Morehead opined that termination of M.S.’s parental

rights is in J.A.S.’s best interests.

       Katie Hougas restarted M.S.’s parenting education after the November 4 hearing

at which M.S. communicated that he had changed his mind and wanted to parent J.A.S.

Initially, M.S. wanted to learn developmental skills about raising a newborn, but he

learned very slowly and failed to apply the skills Hougas taught him. That failure

continued into December. Specifically, M.S. responded poorly to J.A.S.’s cues and

moved J.A.S. frequently, upsetting him. Hougas opined that M.S. would not be able to

parent in the reasonably foreseeable future and that J.A.S.’s best interests are served by

M.S. no longer trying to parent him.

       Elishua Crocker, an intern at WCDHS, supervised some of M.S.’s parenting time

with J.A.S. Crocker noted that M.S. frequently moved J.A.S., did not pick up on J.A.S.’s

cues, and did not improve in his more recent visits. Crocker opined that adoption is in

J.A.S.’s best interests.

       J.S.’s mother supervised some of M.S.’s parenting time with J.A.S. She noticed

that M.S. was “really antsy and irritated” when J.A.S. became “a little crabby,” and she

did “not really” see any improvement in his parenting skills between September and

November. M.S.’s brother testified that M.S. has never lived independently and has

minimal work history. M.S. was involved in raising his previous child, but his brother

opined that M.S. cannot parent and that M.S.’s decision to terminate his parental rights

was the “best adult decision [M.S.] ever made.” M.S. testified that he was living with his

parents, had applied for a few jobs without success, and had attended therapy for the first


                                            6
time on December 4. His “first request” was to have custody of J.A.S., but he was also

“comfortable” with “a child protection petition instead.”

       J.A.S.’s court-appointed guardian ad litem (GAL) did not testify during the trial

but provided brief recommendations following closing arguments. The GAL stated that

J.A.S.’s best interests are not served by delaying his permanency or changing his current

placement.

       The district court accepted J.S.’s voluntary TPR, determined that the provision of

further services to M.S. would be futile, found M.S. to be palpably unfit to parent J.A.S.,

found that TPR of both parents is in J.A.S.’s best interests, and terminated the parental

rights of J.S. and M.S. to J.A.S.

       This appeal by M.S. follows.

                                      DECISION

       Appellate courts “review the termination of parental rights to determine whether

the district court’s findings address the statutory criteria and whether the district court’s

findings are supported by substantial evidence and are not clearly erroneous.” In re

Welfare of Children of S.E.P., 744 N.W.2d 381, 385 (Minn. 2008). “[W]hen determining

whether a finding of fact is clearly erroneous, [appellate courts] view the evidence in the

light most favorable to the verdict.” Rasmussen v. Two Harbors Fish Co., 832 N.W.2d
790, 797 (Minn. 2013). “[T]he district court is required to ‘make findings and

conclusions as to the provision of reasonable efforts’ or must find that the provision of

services or additional services would be futile.” In re Children of T.A.A., 702 N.W.2d
703, 709 (Minn. 2005) (quoting Minn. Stat. § 260.012(c) (2004), which is now Minn.


                                             7
Stat. § 260.012(h) (2012)). “Considerable deference is due to the district court’s decision

[to terminate parental rights] because a district court is in a superior position to assess the

credibility of witnesses.” In re Welfare of L.A.F., 554 N.W.2d 393, 396 (Minn. 1996).

Appellate courts will affirm a TPR if “at least one statutory ground alleged in the petition

is supported by clear and convincing evidence and termination of parental rights is in the

child’s best interests.” In re Welfare of Children of T.R., 750 N.W.2d 656, 661 (Minn.

2008). When “reviewing a district court’s decision regarding whether a particular

statutory basis for involuntarily terminating parental rights is present,” appellate courts

review “findings of the underlying or basic facts for clear error,” and review the district

court’s “determination of whether a particular statutory basis for involuntarily

terminating parental rights is present for an abuse of discretion.” In re Welfare of

Children of J.R.B., 805 N.W.2d 895, 899, 901 (Minn. App. 2011), review denied (Minn.

Jan. 6, 2012).

Palpable Unfitness

       The district court concluded that M.S. is palpably unfit to parent J.A.S. under

Minnesota Statutes section 260C.301, subdivision 1(b)(4) (2012), which provides that the

juvenile court may terminate parental rights when it finds

                 that a parent is palpably unfit to be a party to the parent and
                 child relationship because of a consistent pattern of specific
                 conduct before the child or of specific conditions directly
                 relating to the parent and child relationship either of which
                 are determined by the court to be of a duration or nature that
                 renders the parent unable, for the reasonably foreseeable
                 future, to care appropriately for the ongoing physical, mental,
                 or emotional needs of the child.



                                               8
The district court’s conclusion is supported by numerous, detailed findings that

summarize the trial testimony. Despite the denials of J.S. and M.S., the court found that

no reason existed to believe that the doll-simulation trials failed because of any persons

other than J.S. and M.S. or failure of the dolls. M.S. showed no improvement in parenting

skills between September 2013 and December 2013, even though M.S. received

parenting education from Hougas. The court expressed concern about the fact that M.S.

was “focused primarily on questions regarding child development” during his time with

Hougas, despite having been “a fulltime parent for several years” in regard to his other

child before his voluntary termination of parental rights. The court found that if M.S.

attempted to parent J.A.S. alone, he would soon turn to J.S. or his mother to actually

provide the day-to-day parenting of J.A.S. The district court agreed with the professionals

and M.S.’s brother, who testified that M.S. does not have the capability to raise a child of

J.A.S.’s age, now or in the reasonable future. The court found that M.S. “failed to take

advantage of services and opportunities provided to him by WCDHS to ensure the safety

and well-being of [J.A.S.].”

       M.S. correctly notes that Carlson’s psychological testing did not indicate that he

cannot parent. But Carlson opined that M.S. needed to make certain changes in order to

successfully parent J.A.S. and questioned whether M.S. was making enough of an effort

or showing enough progress to learn how to care for a child.

       M.S. argues that the district court excessively relied on his history. We disagree.

The district court found that M.S. is unable to appropriately care for J.A.S.; M.S. likely

would turn to J.S., who was previously found to be palpably unfit to parent, or his mother


                                             9
to provide J.A.S.’s day-to-day care; and M.S.’s mother would be unable to care for J.A.S.

“When considering termination of parental rights, the court relies not primarily on past

history, but to a great extent upon the projected permanency of the parent’s inability to

care for his or her child.” In re Welfare of S.Z., 547 N.W.2d 886, 893 (Minn. 1996)

(quotations omitted). M.S. challenges the district court’s finding that his mother could not

temporarily provide a home for M.S. to raise J.A.S. But Morehead testified that his

mother’s health problems prevented future supervised visits. Although his mother

testified at the trial that she was willing to supervise M.S.’s parenting of J.A.S., she

acknowledged that she previously believed that her health interfered with supervising

M.S.’s visits with J.A.S. The district court’s finding is not clearly erroneous. We

conclude that the district court appropriately focused on the projected permanency of

M.S.’s inability to care for J.A.S.

       Citing a recent decision of this court, M.S. correctly notes that “simply needing

assistance to care for himself and J.A.S. does not mean M.S. is unfit.” See In re Welfare

of Children of B.M., 845 N.W.2d 558, 565 (Minn. App. 2014) (agreeing with B.M. that

“simply because he needs assistance to care for himself or for his child does not mean

that he is an unfit parent”); cf. T.R., 750 N.W.2d at 662 (“[M]ental retardation alone does

not render a parent palpably unfit. Rather, the mental retardation must directly affect the

ability to parent.” (citation omitted)). But we disagree with M.S. that B.M. requires

reversal in this case because the facts in B.M. are easily distinguishable from the facts in

this case. First, B.M. lived with his mother without any problems. B.M., 845 N.W.2d at

564. Second, in B.M., a licensed psychologist performed a parenting assessment for B.M.


                                            10
and his mother and testified that “[B.M.] together with [his mother] could co-parent

effectively.” Id. at 561. Third, the psychologist testified that “[B.M.] is capable of

learning in a ‘slower way than other people’ and that he is ‘motivated to learn when it

comes to parenting.’” Id. at 565. Fourth, a county caseworker testified that “[B.M.]

‘understands the basic concepts of parenting’ . . . and . . . ‘did a really nice job of playing

with [his child] and engaging with her.’” Id. at 564−65. Fifth, B.M. “recognized his

shortcomings and . . . obtained the necessary help.” Id. at 565. This court noted that

“[B.M.]’s ability to learn indicates that any deficiencies he may have as a parent could be

remedied.” Id. Sixth, B.M.’s child was approximately age two at the time of trial. Id. at

560–61. Seventh, B.M.’s former employer testified that B.M. “acted calmly in an

emergency situation,” “was good at thinking on his feet with his sandwich-shop

customers, and was entrusted with opening and closing two retail stores.” Id. at 564.

       In this case, at the time of trial, M.S. remained unemployed, had scant history of

employment, and was unable to maintain the employment that his brother secured for him

at his brother’s place of employment. M.S. was living temporarily with his parents and

the district court deemed the idea that M.S.’s mother could provide a healthy and

sustainable living situation for J.A.S. to be “not realistic.” The district court found that

M.S. “has never lived by himself and there is no foreseeable likelihood he will be able to

arrange independent housing any time soon.” M.S. struggles with parenting basics and

repeatedly ceased seeking help necessary to improve his parenting skills.

       M.S. argues that he is capable of parenting J.A.S. because he showed progress in

parenting skills, “his improvements clearly reflect an ability to change,” he found housing


                                              11
away from J.S., his delay in starting therapy was not unrealistic, and he attempted to find

employment. We note that, at the time of trial, M.S. was generally case-plan compliant,

had ceased living with J.S., and was attending parenting education and therapy. But,

despite M.S.’s changes and areas of improvement at the time of trial, he still did not pick

up on J.A.S.’s cues without consistent prompting or appropriately speak to J.A.S. M.S.

lived away from J.S. only since sometime after November 25, 2013, and his living

situation with his parents was only temporary. At the time of trial, M.S. had never lived

alone, with or without having the responsibility of caring for an infant. And M.S. had

only begun therapy in December. The law did not require the district court to rely on

progress made a few weeks before the termination trial. See In re Welfare of J.L.L., 396
N.W.2d 647, 651, 653 (Minn. App. 1986) (concluding that “minimal” recent progress “a

few weeks before the termination [trial]” was insufficient to avoid termination); In re

Welfare of Maas, 355 N.W.2d 480, 483 (Minn. App. 1984) (noting that “appellant had

made some improvement in the . . . month” preceding the hearing but affirming the trial

court’s termination of appellant’s parental rights).

       We agree with M.S. that his revocation of consent to voluntary termination has no

procedural significance before a court accepts the consent and orders termination. See In

re Welfare of Child of J.L.L., 801 N.W.2d 405, 410 (Minn. App. 2011) (“[A] parent is not

precluded from revoking a voluntary consent to termination for any reason before the

court has accepted the consent and ordered termination.” (quotation omitted)), review

denied (Minn. July 28, 2011). But a court is not precluded from attaching substantive

significance to M.S.’s repeated changes in his position regarding whether he wished to


                                             12
voluntarily terminate his parental rights or attempt to parent J.A.S. We conclude that the

district court’s determination that M.S. is palpably unfit to parent J.A.S. is based on

numerous findings of fact that are based on substantial evidence and are not clearly

erroneous.

Reasonable Efforts to Reunite

       The district court must make specific findings that the county made reasonable

efforts to reunify the parent with the child, Minn. Stat. § 260C.301, subd. 8 (2012), or,

“[i]n the alternative, the court may determine that provision of services or further services

for the purpose of rehabilitation is futile and therefore unreasonable under the

circumstances,” Minn. Stat. § 260.012(h). When determining whether reasonable efforts

were made, the court must consider whether the services are “(1) relevant to the safety

and protection of the child; (2) adequate to meet the needs of the child and family;

(3) culturally appropriate; (4) available and accessible; (5) consistent and timely; and

(6) realistic under the circumstances.” Minn. Stat. § 260.012(h). “[T]he nature of the

services which constitute reasonable efforts depends on the problem presented.” T.R., 750
N.W.2d at 664 (quotation omitted).

       The district court detailed in its findings of fact the reunification services afforded

to M.S., his participation in the services, and his progress or lack thereof. The court also

found that “[a]bout six weeks were lost between the time [M.S.] advised . . . Morehead

that he wanted to voluntarily terminate his parental rights and the time that he

advised . . . Morehead that he had changed his mind and he wanted to go to trial.” The




                                             13
court found that “[M.S.]’s intentions to raise [J.A.S.] have changed several times and

there is no reason to believe that he will not change his mind again.”

       M.S. argues that the services provided did not take into account his low IQ or give

him a sufficient opportunity to prove he could progress. But the record reveals that the

professionals did take into consideration M.S.’s IQ, which the district court notes in its

findings. Morehead testified that M.S.’s IQ meant “there’s nothing developmentally

disabled” about him and that “he would not qualify for any additional services based on

that information.” Hougas testified that she noticed that M.S. learned slowly and that she

encouraged him multiple times per visit to do certain tasks. Indeed, the district court

extended the trial timeframe 60 days to allow M.S. additional time to utilize the

reunification services afforded to him. Multiple parties testified that, despite this

encouragement and additional time, M.S. made insufficient progress.

       M.S. argues that WCDHS failed to attempt to reengage services after M.S.

voluntarily stopped services. Based on his decision to voluntarily terminate his parental

rights, M.S. did not engage in services between October 2, 2013, and November 4, 2013.

During that time, WCDHS was not responsible to actively solicit M.S.’s reengagement in

his case plan. “[R]easonable efforts, by definition, do[] not include efforts that would be

futile.” In re Welfare of Children of R.W., 678 N.W.2d 49, 56 (Minn. 2004) (quotation

omitted).

       In its November 8, 2013 order, the district court found that WCDHS had made

“reasonable efforts to avoid placement and to achieve permanency.” Regarding the

court’s TPR order, M.S. argues that the “conclusions of law do not specifically address


                                            14
the provision of reasonable efforts and it is required to evaluate those efforts.” M.S. is

correct that the court did not expressly find reasonable efforts had been made, but the

court found that the “[p]rovision of services or further services for the purpose of

reunification would be futile and unreasonable.” See Minn. Stat. § 260.012(h) (“In the

alternative, the court may determine that provision of services or further services for the

purpose of rehabilitation is futile and therefore unreasonable under the circumstances.”);

T.A.A., 702 N.W.2d at 709 (“[T]he district court is required to ‘make findings and

conclusions as to the provision of reasonable efforts’ or must find that the provision of

services or additional services would be futile.” (quoting Minn. Stat. § 260.012(c) (2004),

which is now Minn. Stat. § 260.012(h) (2012))); S.Z., 547 N.W.2d at 892 (“In some

cases, any provision of services or further provision of services would be futile, and

therefore unreasonable.”). Viewing the district court’s finding of futility along with its

detailed findings that summarize WCDHS’s substantial efforts to address M.S.’s

parenting needs and reunify him with J.A.S., the findings amply reveal the district court’s

consideration of WCDHS’s reunification efforts and the correctness of its determination

that, under the circumstances in this case, future reasonable efforts would be futile. We

conclude that the district court’s finding of futility is authorized under Minn. Stat.

§ 260.012(h) and is amply supported by evidence in the record.

Best Interests

       The child’s best interests are “the paramount consideration in every termination

case.” In re Welfare of M.D.O., 462 N.W.2d 370, 375 (Minn. 1990); see Minn. Stat.




                                            15
§ 260C.301, subd. 7 (2012) (“In any proceeding under this section, the best interests of

the child must be the paramount consideration.”).

                     Before ordering termination of parental rights, the
              court shall make a specific finding that termination is in the
              best interests of the child and shall analyze:
                     (i) the child’s interests in preserving the parent-child
              relationship;
                     (ii) the parent’s interests in preserving the parent-child
              relationship; and
                     (iii) any competing interests of the child.

Minn. R. Juv. Prot. P. 39.05, subd. 3(b)(3). The district court “must balance the

preservation of the parent-child relationship against any competing interests of the child.”

In re Welfare of Children of K.S.F., 823 N.W.2d 656, 668 (Minn. App. 2012).

“Competing interests include such things as a stable environment, health considerations

and the child’s preferences.” Id. (quotation omitted). “Where the interests of parent and

child conflict, the interests of the child are paramount.” Minn. Stat. § 260C.301, subd. 7;

see J.R.B., 805 N.W.2d at 902 (noting that conflicts between the rights of the child and

the rights of the parent are resolved in favor of the child). “We review a district court’s

ultimate determination that termination is in a child’s best interest for an abuse of

discretion.” J.R.B., 805 N.W.2d at 905.

       Here, the district court determined that termination of M.S.’s parental rights serves

J.A.S.’s best interests, explaining that M.S.

              failed to take advantage of services and opportunities
              provided to him by WCDHS to ensure the safety and well-
              being of [J.A.S.]. The Court finds that [J.A.S.]’s interest in
              emotional and psychological stability, a stable environment,
              and overall safety and well-being is paramount and takes
              precedence over any competing interests of [M.S.] to preserve


                                                16
              the child-parent relationship. The best interests of [J.A.S.] is
              served by the termination of [M.S.]’s parental rights because
              the Commissioner of the Minnesota Department of Human
              Services can and will provide appropriate permanency
              planning for the child pending the adoption of [J.A.S.].

       The district court did not abuse its discretion by determining that termination of

M.S.’s parental rights is in J.A.S.’s best interests.

       Affirmed.




                                               17